Citation Nr: 1106810	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the Veteran meets the income limits for entitlement to 
nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
In that decision, the RO denied entitlement to nonservice-
connected pension based on the Veteran's failure to meet the 
income requirements.  Jurisdiction over this case was 
subsequently transferred to the VARO in St. Petersburg, Florida, 
and that office forwarded the appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In his December 2008 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing in Washington D.C.  However, the 
Veteran indicated in an attachment that he desired a Travel Board 
hearing, and such a hearing was scheduled for September 17, 2009.  
On that date, the Veteran's representative requested that the 
hearing be rescheduled, due to a problem with shuttle service, 
and the hearing was rescheduled for November 18, 2009.  On that 
date, the Veteran's representative explained that the Veteran was 
unable to attend the scheduled Travel Board hearing because of an 
unexpected lack of shuttle service to the location of the 
hearing.  The November 2009 hearing was cancelled based on the 
Veteran's failure to appear.  In July 2010, the Veteran's 
representative requested that the Veteran's Travel Board hearing 
again be rescheduled.  In January 2011, the undersigned deemed 
this a timely request for a new hearing date.  Consequently, the 
Board will remand the case for scheduling of a Travel Board 
hearing.

Accordingly, the case is REMANDED for the following action: 

The Veteran should be scheduled for a 
Travel Board hearing. 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


